PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Erickson, Robert, Allen
Application No. 15/018,592
Filed: 8 Feb 2016
For: INTERCHANGEABLE FRONT FORK MECHANISM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed December 23, 2020, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $105 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly Terrell in the Office of Data Management at (703) 756-1568.

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney documents must be submitted.  While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence and the duplicate Letter Patent will be directed to the address currently of record until appropriate instructions are received.
  





A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.


cc:	Kimberly Terrell, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)

cc: 	SCHWEGMAN LUNDBERG & WOESSNER, P.A.
	P.O. BOX 2938
	MINNEAPOLIS, MN  55402